       Case 2:13-cr-00206-MCE Document 243 Filed 01/04/21 Page 1 of 5


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                    No. 2:13-CR-00206-MCE
12                    Plaintiff,
13          v.                                    ORDER
14   ISRAEL WASHINGTON,
15                    Defendant.
16
            Defendant Israel Washington (“Defendant”) was convicted after a jury trial of the
17
     following: (1) one count of Conspiracy to Distribute or to Possess with Intent to
18
     Distribute Heroin, Cocaine Base known as Crack Cocaine, and Cocaine in violation of 21
19
     U.S.C. §§ 846 and 841(a)(1); (2) one count of Conspiracy to Distribute or to Possess
20
     with Intent to Distribute Heroin and Methamphetamine (Actual) in violation of 21 U.S.C.
21
     §§ 846 and 841(a)(1); (3) four counts of Distribution of Heroin in violation of 21 U.S.C. §
22
     841(a)(1); (4) two counts of Distribution of Methamphetamine (Actual) in violation of 21
23
     U.S.C. § 841(a)(1); and (5) two counts of Possession with Intent to Distribute Heroin in
24
     violation of 21 U.S.C. § 841(a)(1). He was sentenced on March 16, 2017, to four
25
     hundred and eight (408) months of imprisonment. Presently before the Court is
26
     Defendant’s Motion for Compassionate Release. ECF No. 232. The Government
27
     opposes Defendant’s request. ECF No. 236. Defendant has failed to demonstrate that
28
                                                  1
       Case 2:13-cr-00206-MCE Document 243 Filed 01/04/21 Page 2 of 5


1    “extraordinary and compelling circumstances” exist such that his sentence should be
2    reduced immediately to time served. Even if he had, he has not come close to
3    demonstrating that he is no longer a danger to society or that an evaluation of the 18
4    U.S.C. § 3553(a) factors warrants relief. Defendant’s Motion is DENIED.
5           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
6    a final judgment’ and may not be modified by a district court except in limited
7    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;
8    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.
9    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.
10   § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated
11   administrative procedures, to file a motion with the district court for compassionate
12   release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)
13   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
14                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
15                 been imposed except that—
16                 (1) in any case—
17                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
18                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
19                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
20                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
21                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
22                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
23
                   (i) extraordinary and compelling reasons warrant such a
24                 reduction;
25                 ....
26                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
27
     18 U.S.C. § 3582(c)(1)(A)(i).
28
                                                  2
           Case 2:13-cr-00206-MCE Document 243 Filed 01/04/21 Page 3 of 5


1              “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
2    petition a district court for compassionate release, removing the BOP’s prior exclusive
3    gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
4    provides the court with authority to reduce a sentence upon the motion of a defendant if
5    three conditions are met: (1) the inmate has either exhausted his or her administrative
6    appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has
7    waited until 30 days after the applicable warden has received such a request; (2) the
8    inmate has established ‘extraordinary and compelling reasons’ for the requested
9    sentence reduction; and (3) the reduction is consistent with the Sentencing
10   Commission’s policy statement.” Id. (footnote omitted).
11             The starting point for the policy statement referenced in the third prong is United
12   States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:
13                    [T]the court may reduce a term of imprisonment (and may
                      impose a term of supervised release with or without
14                    conditions that does not exceed the unserved portion of the
                      original term of imprisonment) if, after considering the factors
15                    set forth in 18 U.S.C. § 3553(a), to the extent that they are
                      applicable, the court determines that--
16
                      (1)(A) Extraordinary and compelling reasons warrant the
17                    reduction; or
18                    (B) The defendant (i) is at least 70 years old; and (ii) has
                      served at least 30 years in prison pursuant to a sentence
19                    imposed under 18 U.S.C. § 3559(c) for the offense or
                      offenses for which the defendant is imprisoned;
20
                      (2) The defendant is not a danger to the safety of any other
21                    person or to the community, as provided in 18 U.S.C. §
                      3142(g); and
22
                      (3) The reduction is consistent with this policy statement.
23

24   ///
25   ///
26   ///
27   ///
28   ///
                                                     3
           Case 2:13-cr-00206-MCE Document 243 Filed 01/04/21 Page 4 of 5


1              Since Defendant is less than 70 years old and was not sentenced pursuant to 18
2    U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary
3    and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
4    safety of others or the community, and (3) any requested reduction is consistent with the
5    policy statement.” Riley, 2020 WL 1819838, at *6.
6              “The Sentencing Commission’s application notes to this policy statement provide
7    further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
8    reasons” exist when:
9                    (A) Medical Condition of the Defendant.
10                          ....
11                          (ii) The defendant is—
12                                 (I) suffering from a serious physical or medical
                                   condition,
13
                                   (II) suffering from a serious functional or
14                                 cognitive impairment, or
15                                 (III) experiencing deteriorating physical or
                                   mental health because of the aging process,
16
                                   that substantially diminishes the ability of the
17                                 defendant to provide self-care within the
                                   environment of a correctional facility and from
18                                 which he or she is not expected to recover.
19   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).
20             Here, Defendant contends he suffers from serious physical or medical conditions
21   that make him particularly vulnerable to COVID-19 such that he qualifies for release.
22   The burden is on Defendant. United States v. Holden, 2020 WL 1673440, at *3 (D. Or.
23   Apr. 6, 2020). He has not met that burden here.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     4
       Case 2:13-cr-00206-MCE Document 243 Filed 01/04/21 Page 5 of 5


1          After considering all of the circumstances of this case, including the factors under
2    18 U.S.C. § 3553(a), the Court agrees with the Government for the reasons set forth in
3    its opposition that Defendant has not shown he suffers from any medical conditions
4    sufficient to qualify him for consideration for release and that such release would be
5    inappropriate in any event both under § 3553(a) and because Defendant remains a
6    danger to the community. Defendant’s Motion for Compassionate Release (ECF No.
7    232) is DENIED.
8          IT IS SO ORDERED.
9    Dated: December 30, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
